 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same plantfacilities, and enjoythe same vacationplans and otheremployee benefits.Accordingly,as itappears from the record thata. community of interest in the conditions of employmentexists be-tween the inspectors and the productionand maintenance employees,we believe that the inspectors may, if they so desire, appropriately beadded to the existing bargaining unit.'The fact that inspectors can,by rejecting defective work, affect to some extent incentiveearningsof production workers is insufficient to constitutesupervisory or man-agerialauthority, and thus, does not, in itself,alter our conclusionthat they may appropriately be included in the production and main-tenance unitsNor does the quality control supervision of inspectorsrequire their exclusion as employees allied with management?Wefurther find without merit the Employer's argument that prior bar-gaining history of exclusion at the instant plant and at the other Em-ployer's plantsprecludes their being added to the established unit.'We shall direct an election among employees in the following votinggroup : All inspectors employed by the Employerat its Pandora,Ohio, plant, excluding all other employees, office clerical employees,professional employees, guards, and supervisors as defined in theAct?If a majority of the employees in the voting group votefor the Peti-tioner, they will be taken to have indicated their desire to be includedin the existing production and maintenance unit at the Employer'sPandora plant currently represented by the Petitioner, and theRegional Director conducting the election is instructedto issue a certi-fication of the results of election to that effect.[Text of Direction, of Election omitted from publication.]8 American Can Company,108 NLRB 1209;Gerber Plastic Company,113 NLRB 462.W. hereby deny the Employer's motion made at the hearing to dismiss the petition.TheAmerican Cancase, relied upon by the Employer in its brief,does not support the Em-ployer's position, but instead, supports that of the Petitioner.6 SeeLuminous Processes, Inc., 71NLRB 405, p. 40T;Palmer ManufacturingCompany,103 NLRB,336, p. 338;Bachmann Uxbridge Worsted Corporation,109 NLRB 868,p. 870.4 SeeThe Firestone Tire and Rubber Company-Firestone Textiles Division,112 NLRB571 (quality control clerk).8American Can Company,supra.9 The parties are in agreement that the chief inspector is a supervisor and should beexcluded from the voting group.'The Danspur Company, Inc., and Robertson-Henry CompanyandInternational Union of Operating Engineers, Local 181,AFL.Case No. 9-CA-849. September 12,1955DECISION AND ORDEROn June 8, 1955, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that, the114 NLItB No. 16. THE DANSPUR COMPANY, INC.41.Respondentshad engaged in and were engagingin certain unfairlaborpractices and recommending that they cease and desist there-fromand take certain affirmative action, as set forth in the copy ofthe IntermediateReport attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report together with sup-portingbriefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.'The Board has considered the Inter-mediateReport, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following additions :1.The Trial Examiner found that the Respondents, The DanspurCompany, Inc., and Robertson-Henry Company, constitutea singleemployer and that the Employer's operations affect commerce withinthe meaning of the Act. The Respondents would upset these recom-mendedfindings, arguing that the two Respondentsare separateand distinctentities and that, in any event, the services they performare entirelylocal and therefore outside the jurisdiction of the Act.The Respondent Danspur, a West Virginia corporation,is a subcon-tractor for certain excavation work at Corbin, Kentucky.The gen-eralcontractor is Allen & Garcia Company, Inc., an Illinois corpora-tion,which engages in the construction of projects throughout theUnited States. In 1954 Danspur contracted to perform excavationwork in connection with Allen & Garcia's construction of a coal washerplant at the Kentucky location.The Respondent Robertson-HenryCompany negotiated the contract with Allen & Garcia for the benefitofDanspur, finances Danspur's supplies and payroll,and remainsprimarily responsiblefor theperformanceof the contract.The totalcost of the coal washer project will exceed $1,000,000. In the 12-monthperiod preceding the hearing Danspur received more than $200,000for its services.Frank W. Robertson is president of both the Robertson-HenryCompany and Danspur and he is in charge of Danspur's labor rela-tions.The principal officers of the two companies are identical. Franki The Respondent Danspur exceptsto the TrialExaminer's rejection in evidence of 37employee affidavits.AccordingtoDanspur's brief,each affidavit says that the signatoryemployee was "not interferedwith, solicitedor required to join any labor organization asa condition of employmentby any officialor agent of the Danspur Company. I signed aunion cardwith the UnitedConstruction Workers,U. M. W. of A., ofmy own free willand without coercion by either my employer or the union or agents of either."On objec-tion of counsel for the General Counsel,the Trial Examiner ruled that the exparteaffi-davits were inadmissible.Thereafterthe Respondents presented a group of employees whotestified substantially to the conclusions set out in the affidavits.Danspur contends thatthe objection to the admissibility of the affidavits was "highly technical"and that theTrial Examiner erred in excludingthem.We holdthat the Trial Examiner correctlyrejected the affidavits.It is settled law that a mere affidavit,not subject to cross-exam-ination, is not admissible to prove facts in issue.wigmore on Evidence,3d Edition, See.1384,Affidavits. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. Robertson owns all but one share of the Robertson-Henry Com-pany stock.He also individually owns 35 percent of Danspur's stockwhile the Robertson-Henry Company owns another 30 percent ofDanspur's stock.Mr. Robertson's associates own the remaining 35percent of the Danspur stock.The two Respondent Companies oc-cupy the same offices.Danspur has no office employees and its book-keeping operations are performed by Robertson-Henry's office em-ployees.Upon consideration of the record-as a whole and particularly in viewof the substantial identity of ownership and control of the 2 Com-panies, we find that the 2 Respondent Companies constitutea singleemployer within the definition of Section 2 (2) of the Act .2 As Dan-spur's servicesto Allen & Garcia were valuedin excessof $200,000, wefind that the Respondents are engaged in commerce within the mean-ing of the Act and that it will effectuate the policies of the Act to as-sert jurisdiction.32.The Trial Examiner found that by requiring employees to jointhe United Construction Workers and to sign checkoff authorizationsin behalf of that labor organization as a condition of employment,the Respondents violated Section 8 (a) (3) and (1) of the Act. TheRespondents challenge the factual findings upon which the Trial Ex-aminer based his legal conclusions.We have carefully considered allthe evidence in the case, including the Respondents' countervailingtestimony, and we agree with the Trial Examiner that the preponder-anceof the evidence establishes that the Respondents required em-ployees to join, and to sign dues checkoff authorizations in behalf of,the United Construction Workers.'We therefore find, in agreement9 A.M. Andrews Company,112 NLRB 626;National Mattress Company, et al.,111NLRB 890.8 JonesboroGrain Drying Cooperative,110 NLRB 481, 484.' The Respondent Danspur has appended to its brief a photostatic copy of an affidavit,procured after the hearing and signed by Supervisor Roy Williams,denying testimony ofothers given at the hearing and bearing on the complaint allegations as toWilliams.Atthe hearing the Respondents'attorney said that theRespondents did not anticipate theadverse testimony respectingWilliams and therefore asked that Williams' deposition betaken after the partiesreceivedthe transcript of the hearing.The Trial Examiner de-nied the requestThe Respondents'exceptions do notexcept tothis ruling but Danspur'sbrief saysthat the TrialExaminer should have permitted the taking of the deposition,and that Williams' affidavit isso important that Danspur has included it with its brieffor "such useas the Boardcares to make of itWe cannot at this late date considerthe affidavitas any part of the Respondents'proof.The complaint adequately apprised the Respondents of the issues involved in the proceed-ing.It specifically named SupervisorRoy Williams as one of theRespondents' agents whohad committed the violations alleged.There was a lapse of more than 3 weeks betweenthe service of the complaint and the hearing.Roy Williams did not attend the hearing.Statements on the record by the Respondents'president,Robertson,and their attorney areto, the effectthat Williamswas in Ohio when the hearing was held. The Respondents ad-vanced no good reasonthen,and they advance none now, whyWilliams wasunavailableto testify at the time of the hearing. (See National Labor Relations Board Rules andRegulations,Series 6,as amended,Section 102 30, settingout the formalprocedure forexamination of witnessesby deposition"for good cause shown.")In view of these cir-cumstances,we cannot now admitWilliams'affidavit in evidence THE DANSPUR COMPANY, INC.43with theTrial Examiner, that by theaforesaid conduct the Respond-ents violatedSection 8 (a) (3) and(1) of the Act.5ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, The Danspur Company,Inc., and Robertson-Henry Company, Huntington, West Virginia,their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in United Construction Workers,UMWA, or in any other labor organization of their employees, bycompelling their employees to become or remain members in suchlabor organiztion under threat of denial of employment, or discharge,'by involuntary checkoff of union initiation fees and dues from theirwages, or by discriminating in any other manner in regard to theirhire or tenure of employment, or any term or condition of employ-ment, except to the extent authorized by Section 8 (a) (3) of the Act.(b) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union of Op-erating Engineers, Local 181, AFL, or any other labor organization,to bargain collectively through representatives of theirown choosing,to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain from anyor all of such activities, except to the extent that such right may beaffected by an agreement requiring membershipin a labor organiza-tion as a condition of employment, as authorized by Section8 (a) (3)of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Refund forthwith to all employees and former employees atthe Corbin, Kentucky, project, from whose wages the Respondentshave deducted and withheld funds representing union initiation feesand membership dues charged by and payable to United Construc-tion Workers, UMWA, under the terms of the authorization of check-off contained in any applications for membershipin saidlabor organ-ization heretofore signed by said employees and former employees, tothe end that such employees and former employees, and each of them,shall be promptly, fully, and completely reimbursed for allmonies sodeducted and withheld.(b)Upon request, preserve and make available to the National'Labor Relations Board,or its agents, for examinationand copying,ia Safeway Stores, Inc,111 NLRB 968;Meyer & Welch,Incorporated,91 NLRB 1102,1110-1111,Precast Tile and Slab Company,88 NLRB 1237,1238, 1247.J 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDall payroll and other records necessary for a computation of the sumsto be refunded under the terms of the Order.(c)Post at the Corbin, Kentucky, project and at their offices inHuntington,West Virginia, copies of the notice attached to the In-termediate Report marked "Appendix." 6 Copies of such notice, tobe furnished by the Regional Director for the Ninth Region, shall,after being duly signed by Respondents' representative, be posted byRespondents immediately upon receipt thereof and maintained bythem for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondents to insure thatsuch notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Ninth Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.U This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that thisOrder isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by International Union of Operating Engineers, Local 181,AFL, herein called the Charging Union, against Respondent The Danspur Company,Inc., herein called Danspur, and Respondent Robertson-Henry Company,' hereincalled Robertson Company, the General Counsel of the National Labor RelationsBoard issued a complaint against said two Companies alleging that on or aboutAugust 1, 1954, and at all times thereafter, both Respondents restrained, coerced,and interfered with their employees in the exercise of rights guaranteed under theAct by requiring all employees, as a prehire condition of employment, to executeauthorization and dues checkoff cards on behalf of the United Construction Workers,affiliatedwith United Mine Workers of America, and hereafter called UCW, forthe purpose of encouraging its employees' membership in UCW, and for the purposeof discouraging its employees to be members of the Charging Union, therebyengaging in unfair labor practices affecting commerce in violation of Section 8 (a)(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.Copies of the complaint, charges,and notice of hearing were duly served on both Respondents. Respondents' separateanswers denied the commission of any unfair labor practices.Pursuant to notice a hearing was held May 12, 1955, at Corbin, Kentucky, atwhich all parties were represented by counsel and were afforded full opportunity tobe heard and to examine and cross-examine witnesses.At the close of the evidence,the General Counsel presented oral argument, which opportunity was waived by theother parties.Since the close of the hearing, Respondent has filed a brief whichhas been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imakethe following:FINDINGS OF FACT1.THE BUSINESS AND RELATIONSHIP OF RESPONDENTSRespondent Danspur is, and at all times material herein has been, a West Virginiacorporation,maintaining its principal office and place of business at Huntington,West Virginia, and is engaged in building dams and dikes and in earth-moving work.Respondent Robertson Company is, and at all times material hereto has been, a' The name of this Respondent appears as amended at the hearing. THE DANSPUR COMPANY, INC.45West Virginia corporation, maintaining its principal office and place of business atHuntington,West Virginia. Its present business is that of "financing other com-panies, [and] assisting them in getting jobs."In 1954, Allen & Garcia Company, Inc., an Illinois corporation, undertookthe construction of a coal washer plant for the United States Steel Corporationat Corbin, Kentucky, the total cost of which will exceed $1,000,000. In the summerof that year, the Robertson Company, "for the benefit of the Danspur Company,negotiated a contract with Allen & Garcia for certain dirt and rock work" inconnection with that project.Danspur had no contract with Allen & Garcia, butthe Robertson Company agreed with it that Danspur undertake the performanceof that contract and that whatever profit or loss was realized or suffered therefromwas to inure to the benefit or loss of Danspur. The employees who performed thework were both employed and paid by Danspur. However, the Robertson Company"backed [Danspur] with its finances.and in case of any defaultAllen &Garcia Company would look to the Robertson Company to make good on theperformance of that contract."For its services supplied to that project, Danspurreceived over $200,000 in the 12 months preceding the hearing herein.Frank W. Robertson is president of both the Robertson Company and Danspur.M. O. Fowler is vice president of both corporations and H. L. Goode is treasurerof both companies.Robertson individually owns all but 1 share of the capitalstock of the Robertson Company and 35 percent of the stock of Danspur. Of theremaining 65 percent of Danspur stock, 30 percent is owned by the RobertsonCompany and 35 percent is owned by Robertson's associates who were formerlyemployed by the Robertson Company when that corporation was actively engagedin construction work.Robertson "is in charge of the labor relations of the DanspurCompany." The two corporations occupy the same offices in West Huntington.Danspur has no office clerical employees and its books are kept by RobertsonCompany's office employees.On the entire record I find that Respondents constitute a single employer withinthe meaning of Section 2 (2) of the Act,2 and that the operations of the employeraffect commerce within the meaning of the Act. 3II.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers, Local 181, AFL, and United Con-structionWorkers, UMWA, are, and at all times material hereto have been, labororganizations within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESOn July 20, 1954, Danspur and UCW entered into a contract effective for 1 yearand thereafter unless terminated or modified as therein provided. By its terms, UCWwas recognized as "sole bargaining representatives for all workmen employed .[in] excavation and disposal of earth and rock ... on all work performed by theCompany" in the Corbin area, and Danspur agreed, when authorized to do so in writ-ing, to withhold from the wages paid its workmen the sum of $2.50 per month asUCW membership dues and an initiation fee of $5 and to forward the same tothe UCW.A ground-breaking ceremony on the project took place on August 3, 1954, and themoving of dirt commenced immediately thereafter.On or about August 1, BurylTravis, business representative of the Charging Union, had a conversation with RoyWilliams, a supervisor for Danspur.Williams told Travis that he had "charge ofhiring and discharging the operating engineers that would be on the payroll for theDanspur Company."He also told Travis that while he would hire members of theCharging Union for that work that they "would have to join the United ConstructionWorkers to work there." Though Travis remonstrated that the imposition of such acondition was in violation of the Taft-Hartley Act, Williams "stated that he had noother alternative but . . . to follow . . . the instructions from Mr. [Frank] Robert-son," president of both Respondents.The two men met again several days later and2N. L. R. B. v. Price Valley Lumber Co., et at,216 F. 2d 212 (C. A. 9), enfg. 106 NLRB26;National Mattress Company, et at.,111 NLRB 890;A. M. Andrews Company of Ore-gon, et al,112 NLRB 626;Technical Tape Corporation,111 NLRB 845;Rollo TransitCorporation, et at.,110 NLRB 1623; FHilgeineier & Bro. Inc.,108 NLRB 352;OregonFrozenFoodsCompany, et at.,108 NLRB 1668.a Columbia-Southern Chemical Corporation,110 NLRB206;JonesboroGrain DryingCooperative,110 NLRB 481. 46DECISIONS-OF NATIONALLABOR RELATIONS BOARD"practically the same discussion" ensued.They met once more several days there-after at the excavation site.Williams there told Travis that "the thing for [him] todo was to keep quiet,.get [his] men on the job, let themsign" the UCW check-off authorizations, and that then Travis "could do as [he] saw fit."Williams repeatedthat he had his instructions from Robertson, or Robertson Company, "and therewasn't anything he could do about it, or the Danspur Company." On the followingSunday,Williams told Travis that he was starting a night shift and gave him an"order" for seven additional operators which order was cancelled by Williams soonthereafter on direction of Robertson.At various times between August 1 and 15, Williams confronted the followingnamed operators while they were engaged on the job:His brother, Lloyd Williams,Virgil Lamb, John Blanton, Curtis Esham, Louis H. Dillion, Harold Faulconer, andOscar Whisman, all of whom, except Dillion, were members of the Charging Union.Williams presented to, and asked each of the aforementioned employees, to sign twoforms pursuant to which the Employer was authorized to withhold Federal and Stateincome taxes, and another form containing an application of membership in UCWand authorizing the employer to checkoff from the employee's wages an amountsufficient to pay the initiation fee and monthly dues required to be paid by UCWand to forward thesameto that organization.Williams told his brother, Lloyd, that "in order to work there [he] had to sign"the checkoff card.When he presented a similar card to Lamb, the latter askedwhether he had to sign it.William answered: "Yes, if you work here, you have tosign."Lamb remonstrated that he already belonged to the AFL, but Williams re-peated: "Well, if you work here you have got to sign it."When similar cardswere presented for signature to Blanton before he went to work the latter also com-plained that he already belonged to another union and was told he would "have tosign [the UCW card] before [he] could go to work on that job." Esham signedall 3 cards without knowing what they contained until about 12 hours later whenthe subject was discussed with other employees.When Williams presented the cardsto Dillion, he merely said: "Sign this."Dillion complied, as did all the employees towhom the cards were presented .4Similar demands upon other employees to sign the UCW cards were made at ap-proximately the same time by Supervisor O. P. Todd, associated with Williams inthe supervision of the excavation work.Thus, after Roland D. Green had been onthe job only 4 or 5 hours, Todd handed him the UCW checkoff authorization andsaid: "If you work on this job you got tosignit," and that all employees had to signsuch checkoffs.Todd told Louis Tudor and Orrie Cornett substantially the samething about 6 hours after each went to work.When James Baker appeared on thejob-site before he was employed, he was wearing an AFL button. Todd employedhim but told him to take the AFL button off and that "if [he] worked there [he'd]have to join the UCW union." Several other employees testified in behalf of theGeneral Counsel that Todd presented the UCW checkoff cards to them, togetherwith the 2 tax withholding forms, and asked each of them to sign all 3 cards. Prac-tically all of the employees who testified that their membership in UCW was pro-cured by Williams or Todd in the manner heretofore detailed testified further, with-out contradiction, that UCW dues and initiation fees were thereafter deducted fromtheir wages.Though Todd denied that he ever told anyone "that they had to join the UCWbefore they could work on the project," I do not credit that denial. Instead, I creditthe testimony of the employees named above that he made the statements attributedto him. I do so not only because of the impression as to trustworthiness made onme by the demeanor of the respective witnesses as they were giving their testimony,but also because of the circumstances existing at the time the statements were madeand because of the remainder of Todd's testimony.Danspur had a contract granting UCW exclusive recognition for all of its em-ployees.That contract also required UCW to "make every effort to furnish a suffi-cient number of duly qualified workmen to meet" Danspur's requirements.Toddtestified that he obtained UCW checkoff and membership applications from Williamswho instructed him "to give each man a card [and] to sign him up."When askedwhether he ever said "anything to them whether they had a choice of signing or notsigning" his answer was that "they knew when they come [sic] out there that thatwas a UCW job." And, when inquiry was made as to whether he would "have hiredThe foregoing testimony pertainingtoWilliams' conversation with Travis and thenamed employees is based on the creditedtestimonyof Travisand those employees.Wil-liams didnot testify. THE DANSPUR COMPANY,- INC.47any men that. didn't sign a card," his only reply was that "there were some [who]worked there as high as thiry days [before]signing."While the record does not specifically indicate the number of men employed on the'job, Todd testified that "at one time" there were approximately 38 men so employedand that all of them signed UCW. membership applications and checkoff cards. Inview of the fact that a number of these employees were at that time already membersof,the Charging Union, and that employees Lamb and Blanton specifically objectedto joining UCW for that reason,5 it seems most improbable that at least these em-ployees would have joined UCWunlessitwas made clear to them that they had to do'so in order to hold their jobs.On the entire record and my observation of the wit-nessesinvolved I find that Williams and Todd made the statements attributed to themby the employees above named to whom the remarks were directed as heretoforedetailed.By imposing membership in UCW upon its employees, and by requiring themto signcheckoff authorizations in favor of that organization as a condition of initialor continuing employment, Danspur interfered with, restrained, and coerced its em-ployees in their guaranteed right to bargain collectively through representatives oftheir own choosing in violation of Section 8 (a) (1) of the Act. The same conductalso constituted discrimination with respect to hire and tenure of employment toencourage membership in UCW and to discourage membership in any other labororganization in violation of Section 8 (a) (3) of the Act.Consolidated Builders,Inc.,99 NLRB972; Bayly Manufacturing. Co.,.103 NLRB-1337;Safeway .Stores,Inc,111 NLRB 968.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-nection with their operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving, previously found that Danspur and Robertson Company constitutea singleemployer within the meaning of the Act, I further find that they are jointly,andseverally responsible for the unfair labor practices found above.Accordingly, it willbe recommended that both Respondents cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having concluded that Respondents violated Section. 8 (a) (3) and (1) of theAct by coercing their employees to become and remain members of the UCW andto authorize deduction of initiation fees and membership dues from their wages forpayment to that organization, and by actual checkoff of such initiation fees and duesfrom their wages, I shall recommend that Respondents make whole to such employeesthe amounts deducted from their wages for that purpose from the date when suchdeductions were first made, as shown by Respondent's records, to the date of com-pliance with the Board's Order herein.Respondents' 'illegalcoercion and discrimination are convincing evidence of Re-spondents' fundamental purpose to thwart self-organization of their employees anddeprive them of rights guaranteed by the Act, and demonstrate the likelihood thatthey may commit other unfair labor practices in the future.The remedy should becoextensivewith the threat.I shall therefore recommend that Respondents beordered to cease and desist from infringing in any manner on their employees' ex-ercise of rights guaranteed to them by the Act.5 Todd did not deny that he told employee Baker to take off his AFL buttonbecause"if [he] worked there [he'd] have to join the UCW union."6In arrivingat that conllusion I have not been unmindful of the testimony of 16 em-ployees who testified for Respondents that they joined UCW voluntarily and without pres-sure trouianyone in behalf of Danspur. I have weighed this circumstance along with allthe other factors in this case and am nevertheless convinced that the evidence preponderatesheavily infavor of the conclusion just announced. "The Act forbids an employer,fromdiscriminatingagainst any of his employees, and he is not excused from the consequencesof his conduct merely by showing he refrained from discriminating against others."Tex-tileMachineWorks,Inc.,96 NLRB 1333, 1359;Pennwoven, Inc.,94 NLRB 175, 195, enfdas mod on anotherground, 194 F. 2d 521 (C A. 3);Popesl Brothers, Inc,101 NLRB 1083,1089. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and on the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondents are engaged in and have been engaged in commerce within themeaningof Section 2 (6) and (7) of the Act.2.UCW and the Charging Union are labor organizations within the meaning ofSection 2(5) of the Act.3.By coercing their employees to become and remain members of UCW, and bythe involuntary checkoffs of initiation fees and union dues from their wages for pay-ment to that organization, thereby encouraging membership therein, Respondentshave discriminated in regard to their tenure of employment and terms and conditionsof employment,and have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) ofthe Act.4.By the above conduct, thereby interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed by Section 7 of the Act, Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8(a) (I) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor-Relations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we'hereby notify our employees that:WE WILL NOT encourage membership in United Construction Workers,UMWA, or any other labor organization of our employees, by compelling themto become or remain members in such organization under threat of denial ofemployment, or discharge, by involuntary checkoffof union initiation fees anddues from their wages, or by discriminating in any other manner in regard totheir hire or tenure of employment, or any term or condition of employment,except to the extent authorized by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations,to join or assist International Union of Operating Engineers,Local 181, AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, andto refrain from any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized by Section 8 (a) (3) of the Act.WE WILL forthwith reimburse to all our employees and former employees atour Corbin, Kentucky, project from whose wages we have deducted and with-held funds representing union initiation fees and dues charged by and payabletoUnited Construction Workers, UMW, under the terms of the authorizationof checkoff of union initiation fees and dues contained in any applications formembership in said labor organization heretofore signed by said employees andformer employees.All our employees are free to become, remain, or refrain from becoming orremaining, members of any labor organization, except to the extent that such rightmay be affected by an agreement as authorized in Section 8 (a) (3) of the Act, asamended.THE DANSPUR COMPANY,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)POBERTSON-HENRY COMPANY,Employer.By----------------------------------------------Thisnotice must remain postedfor 60 days from the data hereof, andmust not bealtered, defaced, or coveredby any othermaterial.